WISS, Judge
(concurring in the result):
20. The majority asserts: “A review of the record reveals that the 176-day delay in this ease was not due to ‘intentional dilatory conduct’ on the part of the Government.” 41 MJ at 422. It then notes that this record reveals that there was difficulty in contacting potential witnesses and co-accuseds who had “spread throughout the world” after the party; difficulty in finding a suitable Article 32, Uniform Code of Military Justice, 10 USC § 832, officer; and the need to obtain further evidence for appellant’s trial by waiting for the trial of co-accused. My own review of the record, however, does not support the implication that such facially understandable explanations caused the delay here, so I cannot join in the majority opinion.
21. The party at which these offenses allegedly occurred was on March 1, 1990, in Philadelphia, where the revelers’ ship was in overhaul. Investigation of this event began at least as early as April 1990. On June 21, 1991, nearly 16 months after the party, the ship left the east coast, and it arrived at its new homeport of Long Beach, California, on July 25,1991. The original charges had been preferred against appellant, in the interim, on June 25, 1991, thereby starting the 120-day clock of RCM 707(a)(1), Manual for Courts-Martial, United States, 1984.
22. On September 9, 1991, the Government asked for and received the convening authority’s retroactive excusal for delay since June 25. The military judge, however, ruled that excusing this delay was an abuse of the convening authority’s discretion in violation of RCM 707(c), which only provides for “prospective grants of pretrial delay” in all cases tried after July 6, 1991. Exec. Order No. 12767, 56 Fed.Reg. 30299 (1991). See United States v. Carlisle, 25 MJ 426 (CMA 1988). As well, this request and grant of excusal was ex parte — another violation of RCM 707 found by the military judge. See United States v. Duncan, 38 MJ 476, 479 ¶ 15 (CMA 1993).
23. It was during this period of delay that the alleged difficulties arose to which the *423majority points. Upon a closer look, however, those difficulties do not appear to have been so overwhelming. As mentioned earlier, the investigation into the events at the party had begun in April 1990; in fact, the Government had given immunity to one of the attendees and had interviewed him in November 1990. Further, the witnesses and co-accused numbered only a total of eight, and all were service members. In this context, it is not readily apparent that the task of locating and interviewing these eight people was so imposing, as the majority implies. As to the tactical decision to try appellant after 2 of his co-accused, I note simply that neither testified at appellant’s court-martial when it finally took place in March 1992.*
24. Thus, the delay from September 23 until November 18, 1991, is wholly unexplained; the prosecutor simply asserted that he believed that the convening authority had relieved the Government of accountability for 91 days of delay on September 9 (77 days as of that date and 14 more prospectively) — the implication being that trial counsel believed (erroneously, it turned out) that he had time to burn.
25. Accordingly, far from being a picture of orderly process interrupted only by reasonable and understandable difficulties, as painted by the majority, this case is not a pretty picture of a lackadaisical approach to military justice. I do not dissent from the majority’s disposition here only because appellant is unable to point convincingly to substantial prejudice suffered as a result. See ROM 707(d); United States v. Grom, 21 MJ 53, 57 ¶ ¶ 16-17 (CMA 1985), cert. denied, 475 U.S. 1083, 106 S.Ct. 1462, 89 L.Ed.2d 718 (1986). The Government has dodged a bullet.

 The military judge dismissed the relevant charges without prejudice to the Government to renew them in December 1991. Ironically, then, appellant's motion to dismiss charges due to unreasonable pretrial delay only resulted in 3 more months of delay.